TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00043-CV



                                     Mosie Parks, Appellant

                                                  v.

                                  Timber Apartments, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-14-000027, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mosie Parks appeals from a judgment awarding possession in a forcible detainer case.

After Parks failed to timely file her brief, the Clerk of this Court wrote her advising that her brief

was overdue and that if she did not file a brief or otherwise respond by June 23, 2014, her appeal

would be subject to dismissal for want of prosecution. The June 23 deadline has passed, and Parks

has made no response. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: July 11, 2014